Citation Nr: 0430413	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  04-09 111	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to accrued benefits for more than two years 
before the veteran's death.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her parents


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from April 1967 to 
April 1969.  He died in February 2003.  The appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The RO, in pertinent part, granted service connection for the 
cause of death, found that a 100 percent rating for service-
connected post-traumatic stress disorder (PTSD) was warranted 
from September 17, 1986, and awarded accrued benefits for a 
period of two years immediately preceding the veteran's death 
- specifically, from February 1, 2001, to February 1, 2003.  

The appellant testified at a videoconferencing hearing before 
the undersigned in June 2004 in connection with her appeal.  
A transcript of the hearing is of record.  

On appeal to the Board, the appellant, citing a number of 
circumstances relating to the veteran's life and VA claim, 
has argued that additional accrued benefits for the entire 
period covered by the 100 percent rating for PTSD should be 
awarded to her pursuant to 38 U.S.C.A. § 503 (West 2002), 
which authorizes the Secretary of Veterans Affairs to grant 
equitable relief based upon a determination that VA benefits 
have not been provided due to an administrative error on the 
part of the Federal Government or that a veteran, surviving 
spouse, child of a veteran, or other person has detrimentally 
relied on an erroneous VA determination regarding eligibility 
or entitlement to benefits.  38 U.S.C.A. § 503 (West 2002).  





A grant of equitable relief is solely within the discretion 
of the Secretary of Veterans Affairs.  It is not within the 
Board's jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 
303 (1992).  The request will be referred to the Chairman of 
the Board for consideration under 38 C.F.R. § 2.7 (2004) 
after this decision of the Board has been issued.  


FINDINGS OF FACT

1.  Effective September 17, 1986, the veteran established 
service connection for three disabilities, including PTSD; an 
initial evaluation of 10 percent rating for PTSD was 
assigned.  

2.  The veteran initiated but did not perfect an appeal from 
the initial ratings assigned for the three service-connected 
disabilities.  

3.  The veteran died in February 2003; a claim for Dependency 
and Indemnity Compensation (DIC) and accrued benefits was 
received from the appellant in March 2003.  

4.  In April 2004 the RO granted service connection for the 
cause of death, held that the original initial rating for 
PTSD was clearly and unmistakably erroneous within the 
meaning of 38 C.F.R. § 3.105(a), and assigned a 100 percent 
rating effective September 17, 1986.  

5.  The April 2004 RO rating decision resulted in the payment 
of accrued benefits to the appellant for a two-year period 
immediately preceding the veteran's death.  




CONCLUSION OF LAW

The claim for additional accrued benefits for a period 
greater than two years preceding the veteran's death is 
without legal merit.  38 U.S.C.A. §§ 5107(a), 5121, 7104 
(West 2002); 38 C.F.R. § 3.1000 (2004); Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  





In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
when that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue of entitlement to additional 
accrued benefits is legal in nature as there is no dispute as 
to the essential facts required to resolve the matter.  The 
outcome of the appeal is governed by the interpretation and 
application of the law and regulations rather than by 
consideration of the adequacy of the evidence or by resolving 
conflicting information.  

Accordingly, the notice and duty to assist provisions of the 
VCAA are inapplicable and no further development under the 
VCAA is required.  


Criteria

Accrued benefits are defined as "periodic monetary benefits 
to which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death and due and unpaid for a period not to 
exceed two years."  See 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. 3.1000(a) (2004).  Accrued benefits may be paid upon 
the death of a veteran to, inter alia, his surviving spouse.  
38 C.F.R. § 3.1000(a)(1)(ii) (2004).  

A claim for accrued benefits must be filed within one year 
after the date of death.  38 U.S.C.A. § 5121(c) (West 2002); 
38 C.F.R. § 3.1000(c) (2004).  

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or be entitled under an existing 
rating or decision.  See 38 U.S.C.A. §§ 5101(a), 5121(a) 
(West 2002); see also Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  


Factual Background

The veteran filed a VA Form 21-526, Veteran's Application for 
Compensation or Pension, on September 17, 1986, by which he 
claimed service connection for a number of disabilities.  

By a rating decision of April 1987, the RO granted service 
connection for PTSD, evaluated as 10 percent disabling from 
September 17, 1986; residuals of a gunshot wound to the right 
upper arm with limitation of motion of the right elbow, 
evaluated as 10 percent disabling from September 17, 1986; 
and residuals of a laceration of the right knee, evaluated as 
noncompensable from September 17, 1986.  

The veteran filed a timely notice of disagreement with the 
ratings assigned for the service-connected disabilities.  A 
statement of the case was issued in September 1987.  The 
veteran did not perfect his appeal by filing a timely 
substantive appeal (Form 1-9 or equivalent).  See 38 C.F.R. 
§§ 19.117, 19.129(b), 19.130(a) (as in effect in 1987).  

The veteran died in February 2003 as the result of a gunshot 
wound to the abdomen.  The death was ruled a suicide.  

In March 2003 the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child.  

By an April 2003 rating decision, the RO granted service 
connection for the cause of the veteran's death.  By the same 
decision, the RO found that the rating decision of April 1987 
and a rating decision of September 1987 (actually, the 
statement of the case) were clearly and unmistakably 
erroneous in assigning a 10 percent rating for PTSD, and 
awarded a 100 percent rating for PTSD from September 17, 
1986.  As a result of the revision of the rating for PTSD, 
accrued benefits in the amount of $49,630 were paid to the 
appellant for a period of two years preceding the veteran's 
death.  


Analysis

The appellant in the present case is the deceased veteran's 
widow, who filed a claim shortly after the veteran's death 
for both DIC and accrued benefits.  Both claims were allowed 
and accrued benefits were paid for a period of two years in 
accordance with the governing statute.  

The appellant now seeks the full balance of the retroactive 
award extending back to September 17, 1986, arguing that she 
should be paid the entire amount of monies that would have 
been paid to the veteran during his lifetime had clear and 
unmistakable error not been present in the VA adjudication 
wherein the RO assigned the original 10 percent evaluation.  
The appeal presents no issue as to the existence of accrued 
benefits or the appellant's entitlement to receive them.  
Only the period for which accrued benefits are payable to her 
is in dispute.  

The United States Court of Veterans Appeals (since March 1999 
the United States Court of Appeals for Veterans Claims) 
(CAVC) has held that a claim for VA disability compensation 
under Chapter 11 of Title 38 of the United States Code filed 
during the veteran's lifetime does not survive his death.  
Vda. de Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  



At the instant of the veteran's death, compensation otherwise 
payable to him by virtue of a claim pending at his death 
became "accrued benefits" as defined by law.  Accrued 
benefits are not death benefits within the meaning of 
38 U.S.C.A. § 5310 (West 2002).  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996).  

In the present case the veteran did not complete his appeal 
of the original ratings assigned for his three service-
connected disabilities in April 1987 or file a subsequent 
claim for increased ratings at any time during the remainder 
of his life.  However, as the result of the finding of clear 
and unmistakable error in the original rating, accrued 
benefits were payable in the absence of a pending claim on 
the basis of existing ratings.  

Where clear and unmistakable error is shown, the decision 
involving error will be reversed and amended, in which case 
"the rating or other adjudicative decision which constitutes 
a reversal of a prior decision...has the same effect as if 
the corrected decision had been made on the date of the 
reversed decision...."  38 C.F.R. § 3.105(a) (2004).  

The appellant in this case has been awarded the portion of 
the veteran's retroactive compensation award representing the 
benefits due but unpaid to him for the two-year period before 
his death.  There is no authority in the law for enlarging 
the period of entitlement beyond that provided in 38 U.S.C.A. 
§ 5121.  

In Landicho the CAVC made it clear that, since a veteran's 
own entitlement was extinguished by his death, a qualified 
survivor may carry on only to the limited extent provided in 
the accrued benefit provisions of Title 38.  


The plain language of 38 U.S.C.A. § 5121(a) as interpreted by 
Landicho bars the Board from granting the relief the 
appellant seeks.  VA compliance with the language limiting 
accrued benefits to those "due and unpaid for a period not to 
exceed two years" is mandatory, and VA has no discretion to 
waive the specific statutory requirement.  The full amount of 
the appellant's entitlement under that section has already 
been awarded.  

The Board would note that there has been a recent change in 
the law regarding the payment of accrued benefits in that the 
statute, 38 U.S.C. § 5121(a), has been amended by repealing 
the 2-year limit on accrued benefits such that a veteran's 
survivor may receive the full amount of the award for accrued 
benefits.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  

However, Congress specifically stated that this provision 
applies only to deaths occurring on or after the date of 
enactment of the Act, December 16, 2003.  Because the 
veteran's death predates December 16, 2003, the liberalizing 
statutory amendment is not applicable to the present appeal.  

The Board is not without sympathy for the circumstances cited 
by the appellant as the basis for her request for equitable 
consideration.  It is undeniable that receipt of compensation 
paid at the 100 percent rate for a period of nearly 15 years 
during the veteran's lifetime could have substantially 
enhanced the quality of life for the veteran and his family, 
and it appears likely that mental disability resulting from 
the service-connected PTSD may have impaired the veteran's 
ability to protect his interests by perfecting his 1987 
appeal or pursuing a later claim for increase.  

Unfortunately, the Board has no discretion to consider 
sympathetic circumstances in deciding the appeal under the 
express provisions of the statute.  The Board must instead 
find that all accrued benefits payable to the appellant have 
already been awarded and that the claim for additional 
accrued benefits is without legal merit.  


ORDER

The claim of entitlement to accrued benefits for more than 
two years before the veteran's death is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



